 Case 1:19-cr-00059-LO Document 172 Filed 12/07/20 Page 1 of 3 PageID# 1417




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division


UNITED STATES OF AMERICA,                      )
                                               )    No. 1:19-cr-59
      v.                                       )
                                               )    Hon. Liam O’Grady
DANIEL EVERETTE HALE,                          )
                                               )
                    Defendant.                 )    Trial: April 5, 2021


   DEFENSE RESPONSE TO GOVERNMENT’S MOTION IN LIMINE TO
  ALLOW AUTHENTICAION AND ADMISSION OF CERTAIN BUSINESS
            AND ELECTRONIC RECORDS (Dkt. No. 168)

      In general, the defense does not oppose the government’s motion for a pre-trial

ruling on the authenticity of and hearsay exceptions applicable to certain proposed

government exhibits, as delineated below. See Govt Motion in Limine, Dkt. No. 168.

That a proposed exhibit is authentic and not hearsay (or subject to a hearsay

exception) does not equate to admissibility, however. See Fed. R. Evid. 401-403.

Depending on the manner in which these proposed exhibits are offered at trial, other

objections to admissibility may apply—for example, relevance and prejudice, see Fed.

R. Evid. 401 & 403. And while we do not anticipate objecting to the majority of the

government’s proposed exhibits, the defense nevertheless reserves its right to object

to admissibility at trial on applicable grounds.

      With that said, the defense has no authenticity or hearsay objections to the

documents referenced by proposed government exhibits 611-C, 620-C, 701-A, 419-A,

420-A, 707, 708, 709, 427, 428, 429. See Govt Motion, Dkt. No. 168.
 Case 1:19-cr-00059-LO Document 172 Filed 12/07/20 Page 2 of 3 PageID# 1418




      Neither does the defense object on authenticity or hearsay grounds to the

documents referenced by proposed government exhibit 430 with one caveat: While

the defense does not object to the authenticity of (or on hearsay grounds to) the binary

files of the print jobs, the defense does not concede the authenticity of the print jobs

themselves. The question of what each of the documents listed in the indictment

looks like as a result of the manner in which it was printed is the subject of debate

between the parties. So murky is the question of how the original documents should

look that it was not until six years after this investigation began—and the defense

raised the issue—that the government determined it may have been printing the

documents through the wrong “viewer.” Accordingly, while the defense does not

intend to object to the printed documents as hearsay, the defense does object to any

pre-trial determination of the authenticity of the printed versions of the documents.

                                               Respectfully Submitted,

                                               DANIEL EVERETTE HALE
                                               By Counsel,

                                               Geremy C. Kamens
                                               Federal Public Defender

                                                      /s/
                                               Todd M. Richman
                                               Va. Bar No. 41834
                                               Cadence A. Mertz
                                               Va. Bar No. 89750
                                               Assistant Federal Public Defenders
                                               Office of the Federal Public Defender
                                               1650 King Street, Suite 500
                                               Alexandria, Virginia 22314
                                               Telephone: (703) 600-0845
                                               Facsimile: (703) 600-0880

                                           2
 Case 1:19-cr-00059-LO Document 172 Filed 12/07/20 Page 3 of 3 PageID# 1419




                                             Todd_Richman@fd.org



                            CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2020, I filed the foregoing via the CM/ECF
system, which will electronically serve a copy upon all counsel of record.

                                                    /s/
                                             Cadence A. Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defenders
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, Virginia 22314
                                             Telephone: (703) 600-0840
                                             Facsimile: (703) 600-0880
                                             Cadence_Mertz@fd.org




                                         3
